Citation Nr: 0817852	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO. 06-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant filed a timely request for waiver of 
recovery of an overpayment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty service from March 1951 to March 
1953. He died in November 1999. The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, MN. 


FINDINGS OF FACT

1. In March 2001, the RO sent a letter to the appellant 
informing her that she had received an overpayment in her 
pension benefits and that she owed VA $661.00.

2. In December 2001, the RO received the appellant's request 
for waiver of recovery of the overpayment.

3. There was no delay in the appellant's receipt of the 
notification of indebtedness due to circumstances beyond the 
appellant's control.


CONCLUSION OF LAW

The appellant did not file a timely request for waiver of 
recovery of overpayment of VA pension benefits. 38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007). However, it does not appear that 
these provisions are applicable to claims such as the one 
decided herein. Cf. Barger v. Principi, 16 Vet. App. 132 
(2002). In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).

In substance, the appellant argues that she did not file a 
timely request for waiver of recovery of an overpayment of VA 
compensation benefits under the provisions of 38 U.S.C.A § 
5302 because she was attempting to dispute the existence of 
the overpayment before requesting a waiver. In essence, she 
argues that she was waiting to hear from VA regarding her 
contentions that the overpayment was invalid before she filed 
a request for a waiver. Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the applicable law precludes a grant of waiver of 
the overpayment.

Under the applicable criteria, a request for waiver of 
indebtedness under this section shall only be considered if 
it is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor. The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding). If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness. 38 C.F.R. § 1.963(b). 
See also 38 U.S.C.A. § 5302(a).

The appellant does not dispute that she received notice of 
the overpayment amount of $661.00 in March 2001. In fact, in 
correspondence dated on March 16, 2001, the appellant stated: 
"regarding your letter dated March 10, 2001 that states I 
owe the VA $661.00, I believe this overpayment is 
incorrect." The record shows that the appellant filed for a 
request for a waiver of recovery of the overpayment in 
December 2001. 

The record reflects that the appellant does not dispute these 
facts. She acknowledges that she submitted her request for a 
waiver of overpayment outside the 180 day filing limit and 
argues that the extenuating circumstances for the late filing 
were because she was disputing the existence of the waiver 
and waiting for VA's response to her allegations before 
filing a request for a waiver. 

The Board understands the veteran's contentions; however, 
38 C.F.R. § 1.963 dictates that a request for waiver must be 
filed within 180 days of the notice of indebtedness unless 
there are extenuating circumstances that delayed the 
appellant's receipt of the notice of indebtedness. In the 
instant case the appellant has not contended, nor does the 
record show, that she did not receive notice of the 
indebtedness in March 2001. As such, the appellant's claim 
must be denied as a matter of law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 



ORDER

The appellant did not file a timely request for waiver of 
recovery of an overpayment of VA compensation benefits. The 
appeal is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


